Public Utilities Commission, No. 96-899-TP-ALT. This cause is pending before the court as an appeal from the Public Utilities Commission of Ohio. On May 12, 2000, TCG Ohio filed a motion for leave to intervene, and on August 30, 2000, the motion to intervene was denied. On August 8, 2000, TCG Ohio and WorldCom, Inc. filed a merit brief. Due to the fact that permission to intervene had been denied,
IT IS ORDERED by the court, sua sponte, that the merit brief of TCG Ohio and WorldCom, Inc. be, and hereby is, stricken.